DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2021 and 02/21/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 10-13, 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2013/0321254, hereinafter “Kim”).
As to claims 10, 1 and 18, (Original) Kim discloses a system [figure 2, display system], associated with its method [abstract] and its non-transitory computer readable medium embodying a set of executable instructions [paragraph 68, instructions pre-stored in an EEPROM 40 that is an internal memory of the display system], comprising: 
a frame generation subsystem configured to render a sequence of frames [figures 2 and 4, host set “10”, a sequence of frames, N frame to N+3 frame; paragraphs 39-42]; and 
a display control subsystem [figure 2, timing controller “20” and backlight driver “30” coupled to the host set “10” and the display panel “28”, paragraphs 39-41] coupled to the frame generation subsystem and coupleable to a display panel, the display control subsystem configured to: 
provide a brightness control signal configured to control a brightness of frames displayed at the display panel via pulse width modulation (PWM) of the brightness control signal [figure 2, host set “10” supplies a PWM signal having a duty ratio that is preset according to a design value or is set according to user brightness adjustment to the backlight driver “30” or to the backlight driver “30” through the timing controller “20”, paragraph 40, the timing controller 20 may provide the PWM brightness control signal to the backlight driver]; 
determine a deviation in a duty cycle of a first PWM period of the brightness control signal from a default duty cycle resulting from a delay in rendering of a frame [figure 3, duty ratio detector “32” samples the PWM signal input from “10” or “20” to detect the input duty ratio per paragraph 53; a duty ratio filter “34” calculates a difference between a previous duty ratio and a current duty ratio for each frame, wherein the current duty ratio corresponds to the claimed duty cycle of a first period and the previous duty ratio is a reference duty ratio corresponding to the claimed default duty ratio per paragraph 54; figure 4, duty ratio is 10% during N+1 frame and duty ratio is 8.35% during N+2 frame, therefore, a variation of duty ratio of 1.65% is determined between the above two frames; a deviation of duty cycle occurs is a reduction of a display frame rate, which can be regarded to correspond to the claimed “delay in rendering of a frame” -  in that the occurrence of an end time of a display period of a relatively long frame, such as frame N+2 is 20 ms long, is delayed as compared to that of an end time of display period of a previous relatively short frame, such as frame N+1 which is 16.7 ms long]; and 
adjust a duty cycle of at least a second PWM period following the first PWM period to compensate for the deviation in the duty cycle of the first PWM period [paragraphs 59-60 and 10, for N+2 frame, in response to detecting the variation of the duty cycle of the input PWM, a duty cycle is adjusted from the detected 8.35% to the reference 10%, so as to counteract the unstable duty variation detected in the N+2 frame and avoid visible flicker due to brightness changes on the display; the deviation of the duty cycle cannot be adjusted before it is detected, hence implicitly a PWM period of an output PWM waveform in which the adjustment is carried out is necessarily following the PWM period in which detection of the deviation has occurred in the input PWM waveform].
Kim discloses multiple embodiment of the display system, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kim to modify the features of one embodiment using the features of another embodiment of Kim, in order to remove an unstable duty ratio so as to prevent backlight flicker (Kim, abstract).
As to claims 11, 2 and 19, (Original) Kim discloses the system of claim 10, associated with its method and its non-transitory computer readable medium embodying a set of executable instructions, wherein: 
the deviation in the duty cycle of the first PWM period is an increase in the duty cycle of the first PWM period relative to the default duty cycle [a positive deviation of the duty cycle implicitly occurs when increasing a frame rate, such as from 50Hz to 60Hz, in which case the duty cycle of the input PWM signal in the first frame at 60Hz after transiting from 50Hz to 60Hz increases per paragraphs 57-61]; and 
the display control subsystem is configured to adjust the duty cycle of at least the second PWM period by decreasing the duty cycle of at least the second PWM period [figure 4, the adjusting action decreases the duty cycle of a PWM period of the output PWM signal in response to the deviation in the duty cycle].
As to claims 12, 3 and 20, (Original) Kim discloses the system of claim 10, associated with its method and its non-transitory computer readable medium embodying a set of executable instructions, wherein: 
the deviation in the duty cycle of the first PWM period is a decrease in the duty cycle of the first PWM period relative to the default duty cycle [a negative deviation of the duty cycle implicitly occurs when decreasing a frame rate, such as from 60Hz to 50Hz, in which case the duty cycle of the input PWM signal in the first frame at 50Hz after transiting from 60Hz to 50Hz decreases per paragraphs 57-61]; and 
the display control subsystem is configured to adjust the duty cycle of at least the second PWM period by increasing the duty cycle of at least the second PWM period [figure 4, the adjusting action increases the duty cycle of a PWM period of the output PWM signal in response to the deviation in the duty cycle].
As to claims 13, 4 and 21, (Currently Amended) Kim discloses the system of any of claim 10, associated with its method and its non-transitory computer readable medium embodying a set of executable instructions, wherein: 
the display control subsystem is configured to determine the deviation in the duty cycle of the first PWM period by measuring a duration by which the first PWM period is extended compared to a duration of a default PWM period having the default duty cycle [figure 4, the duty cycle of the output PWM signal relative to the N+2 frame is adjusted to be 10% on the basis of having determined an extension of the PMW period of the input PWM signal from P0=16.7ms in the N+1 frame to P1=20ms in the N+2 frame, paragraphs 57-61]; and
the display control subsystem is configured to adjust the duty cycle of at least the second PWM period comprises based on the measured duration [figure 4, a reduction of duty ratio of the input PWM signal based on the measured duration, paragraphs 57-61].
As to claims 15 and 6, (Currently Amended) Kim discloses the system of any of claim 10, associated with its method, wherein the display control subsystem is configured to adjust the duty cycle of at least the second PWM period to compensate for the deviation in the duty cycle of the first PWM period so that an average duty cycle of the brightness control signal for the first PWM period and at least the second PWM period is approximately equal to the default duty cycle [figure 4, the duty cycle of an output PWM signal relative to the N+2 frame is 10%, that of the input PWM signal is 8.35%, an average thereof is 9.175% which is approximately equal to the reference duty of 10%].
As to claim 17, (Currently Amended) Kim discloses the system of any of claim 10, further comprising: the display panel [figure 2, display panel “28”].
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 and 10 above, further in view of Lee et al. (US. Pub. No. 2021/0065621, hereinafter “Lee”).
As to claims 16 and 7, (Currently Amended) Kim discloses the system of any of claim 10, associated with its method.
Kim does not disclose wherein the display control subsystem is configured to adjust the duty cycle of a plurality of PWM periods following the first PWM period, the plurality of PWM periods including the second PWM period, and wherein a duty cycle of each of the plurality of PWM periods is adjusted based on the deviation and on the number of PWM periods in the plurality of PWM periods.
Lee teaches a system wherein a display control subsystem is configured to adjust a duty cycle of a plurality of PWM periods following a first PWM period, the plurality of PWM periods including a second PWM period, and wherein a duty cycle of each of the plurality of PWM periods is adjusted based on the deviation and on the number of PWM periods in the plurality of PWM periods [figures 9E-F, adjust the duty cycle of “Pb2-4” following the first PWM period “Pb1”, the duty cycle of “Pb2-3” is adjusted based on the deviation and on the number of PWM periods per paragraphs 244-248].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kim to adjust a duty cycle of a plurality of PWM periods following a first PWM period, the plurality of PWM periods including a second PWM period, and wherein a duty cycle of each of the plurality of PWM periods is adjusted based on the deviation and on the number of PWM periods in the plurality of PWM periods, as taught by Lee, in order to improve the definition and luminance of an image including a moving object (Lee, abstract).
Claim(s) 5, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Huang et al. (US. Pub. No. 2008/0204121, hereinafter “Huang”).
As to claims 14, 5 and 22, (Original) Kim discloses the system of claim 13, associated with its method and its non-transitory computer readable medium embodying a set of executable instructions.
Kim does not disclose the brightness control signal has a first high voltage level for the first PWM period and a second high voltage level for the second PWM period, the second high voltage level different than the first high voltage level; and 
the display control subsystem is configured to adjust the duty cycle of at least the second PWM period further based on a ratio of the first high voltage level to the second high voltage level.
Huang teaches the concept of having a first high voltage level for a first PWM period and a second high voltage level for a second PWM period, the second high voltage level different than the first high voltage level [figure 3, the peak value Vp of the voltage Vc2 can be adjusted to have a desired value at different frame periods per paragraph 25]; and
adjusting the duty cycle of at least the second PWM period further based on a ratio of the first high voltage level to the second high voltage level [paragraph 9, when the voltage signal is adjusted, the duty ratio of the second pulse signal is modulated by the second pulse generator, such that the voltage signal outputted by the charge bump is adjusted to have a corresponding value].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Kim to have the brightness control signal have a first high voltage level for the first PWM period and a second high voltage level for the second PWM period, the second high voltage level different than the first high voltage level; and the display control subsystem is configured to adjust the duty cycle of at least the second PWM period further based on a ratio of the first high voltage level to the second high voltage level, as taught by Huang, in order to improve the display quality (Huang, paragraph 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622